
	

113 S2469 IS: Government Services Accessibility Act
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2469
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Ms. Klobuchar (for herself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 40, United States Code, to require that the Administrator of General Services verify
			 that a building to be leased to accommodate a Federal agency is located a
			 certain distance from public transportation before entering into the lease
			 agreement. 
	
	1.Short titleThis Act may be cited as the Government Services Accessibility Act or  the GSA Act.2.Lease agreementsSection 585(a) of title 40, United States Code, is amended by adding at the end the following:(3)Distance to public transportation(A)Definition of public transportationIn this paragraph, the term public transportation has the meaning given the term in section 5302 of title 49.(B)DeterminationThe Administrator of General Services shall not enter into a lease agreement under paragraph (1)
			 unless the Administrator determines that—(i)the building (or
			 improvement) to be leased would satisfy any requirement concerning access
			 to public transportation listed in a
			 proposed short form lease or solicitation for offers provided to each
			 prospective offeror in accordance with section 570.203–3 of the Federal
			 Acquisition Regulation (or successor regulations); and(ii)if the short form lease or solicitation for offers contains a requirement concerning access to
			 public transportation, the building (or
			 improvement) is located not greater than a certain distance from public
			 transportation that operates regularly throughout the normal business
			 hours of the building (or improvement)..
		
